Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The plaintiff sues on behalf of himself and others, residents and property holders of the city of Oakland, to set aside certain conveyances operating as a cloud upon the title to the tract of land occupied by the city, and to obtain an injunction, etc. The Court below entered a judgment declaring the conveyances fraudulent and void, and enjoining the defendants from future alienations in respect to the land of the plaintiff, the relief in this particular being confined to the plaintiff alone. The plaintiff appeals, and contends that the judgment is not such as the pleadings and the evidence in the case entitled him to.
He objects that the conveyances are not expressly set aside; but *633the judgment determines their invalidity, and the effect is to remove the cloud resulting from them execution. We are of opinion, therefore, that the objection is not weE taken, and that the judgment secures to the parties concerned aE the plaintiff asks in respect to the conveyances.
The only further objection is that the injunction is limited in its operation to the land of the plaintiff, and we regard this objection as untenable also. So far as this branch of the case is concerned, it is sufficient to say, generally, that there is no such community of interest between the plaintiff and those whom he represents in the action as entitles him to an injunction in then’ favor.
We adhere to the judgment of affirmance previously entered.